DETAILED ACTION

Continued Examination
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Status of Submissions
This Office action is responsive to the RCE submission filed on February 8, 2021, which has been entered with the exception of the proposed replacement drawing sheet (see explanation below). 

The remarks included as part of the February 8, 2021 submission state that the submission includes a new reissue oath/declaration. However, a new declaration was not provided. Note that the Electronic Acknowledgement Receipt for the submission does not list a reissue oath/declaration as a component of the submission.

The proposed after-final submission filed on January 12, 2021 has not been entered (a) for the reasons given in the Advisory Action mailed on January 28, 2021, and (b) because applicant did not request entry of the January 12, 2021 submission as the RCE submission. 

It is noted that the January 12, 2021 submission included a new Reissue Application Declaration by the Assignee (Form PTO/AIA /06). However, resubmission of that declaration is necessary because the January 12, 2021 submission was not entered.

Proposed Drawing Correction – Not Entered
The proposed replacement drawing sheet filed on February 8, 2021 has been disapproved by the examiner and will not be entered because it fails to comply with 37 CFR 1.84(a)(1), (k) and (l).

Pursuant to 37 CFR 1.84(a)(1), India ink, or its equivalent that secures solid black lines, must be used for drawings. And pursuant to 37 CFR 1.84(l), all drawings must be made by a process which will give them satisfactory reproduction characteristics, i.e., every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. The proposed replacement drawing sheet filed on February 8, 2021 does not comply with these requirements because it contains blurry lines, numbers and letters and lacks satisfactory reproduction characteristics.

Pursuant to 37 CFR 1.84(k), the scale to which a drawing is made must be large enough to show the mechanism without crowding when the drawing is reduced in size to two-thirds in reproduction. The proposed replacement drawing sheet filed on February 8, 2021 does not comply with this requirement because the scale of Fig. 3 has been reduced to a significant degree compared to the scale of the figure in the original patent.

Objections to Amendments – Formalities
The specification amendments filed on February 8, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(1). The precise point in the specification must be identified where any rewritten paragraph is located. 
The specification is not amended properly because the rewritten paragraph located at col. 9, ll. 59-67 is improperly identified as being located at “Col. 9, lines 58-67”.
Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

The specification amendments filed on February 8, 2021 are also objected to because:
In the rewritten paragraph located at col. 8, ll. 51-56, “the contact [plane] surface of the peeling pad 64 with the fixing belt 614…protrudes toward the fixing belt 614 [greater] by 400 μm in the central portion of the contact surface with respect to [than at] the end portions of the contact surface in the longitudinal direction” (1st to 4th lines) is not proper grammar or ordinary usage. Specifically, the expression “protrudes toward…by 400 μm…with respect to…” is confusing and 
In the rewritten paragraph located at col. 9, ll. 45-52, “covering on” (2nd line) should read “covering [on]” in order to conform to proper grammar and ordinary usage.
In the rewritten paragraph located at col. 9, ll. 45-52, “facing to” (2nd line) should read “facing” in order to conform to proper grammar and ordinary usage.
In the rewritten paragraph located at col. 9, ll. 59-67, “facing to” (6th line) should read “facing” in order to conform to proper grammar and ordinary usage.
In the rewritten paragraph located at col. 18, ll. 57-60, “surfaces. The” (2nd line) should read “[surfaces] surface. The” since the peeling member has only one curved surface. 
	Appropriate correction is required.

The claim amendments filed on September 24, 2020 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. It is improper to amend the claims relative to a prior amendment because all amendments must be made relative to the patent claims, which are in effect as of the date of filing of the reissue application. The patent claims are not amended properly because:
In claim 1, the period at the end of the claim (l. 14) must not be underlined since it appears in the patent claim.
In claim 8, the period at the end of the claim (l. 16) must not be underlined since it appears in the patent claim.
In claim 13, the period at the end of the claim (l. 15) must not be underlined since it appears in the patent claim.
Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

Objections to Amendments – New Matter
The amendment filed on February 8, 2021 is objected to under 35 USC 132(a), which states that no amendment shall introduce new matter into the disclosure of the invention, and is objected to under 35 USC 251(a), which states that no new matter shall be introduced into the application for reissue. See the further explanation below.

Patent No. 7,319,838, i.e., the patent for which reissue is sought, issued from Application No. 11/219,808, which did not claim any domestic priority. Accordingly, the “original disclosure” is the disclosure of Application No. 11/219,808 as filed on September 7, 2005. 

The specification amendments filed on February 8, 2021 contain new matter relative to the original disclosure for the reasons given in items 15-18 below.

The rewritten paragraph located at col. 5, ll. 4-21 has been amended to recite “an intermediate transfer belt cleaner 35…is provided…on the downstream side of…the intermediate transfer belt 15 (1st to 4th lines). However, there is no support in the original disclosure for either (a) the intermediate transfer belt 15 having a “downstream side”, or (b) the intermediate transfer belt cleaner 35 being provided, i.e., located, on a “downstream side” of the belt 15. Rather, the original disclosure uses the term “downstream” to define the relative positions of components relative to the drive direction B (see Fig. 1) of the belt 15. The belt 15 does not inherently possess a “downstream” side since it is continuous throughout its entire drive path. 
The examiner suggests amending “is provided [to be freely contacted] on the downstream side of [the secondary transfer part 20 in] the intermediate transfer belt 15.” (3rd to 4th lines) to read “is provided [to be freely contacted on the downstream side of] between the secondary transfer part 20 and the driving roll 31 [in the intermediate transfer belt 15].”

The rewritten paragraph located at col. 8, ll. 51-56 has been amended to recite “the contact [plane] surface of the peeling pad 64 with the fixing belt 614…protrudes toward the fixing belt 614 [greater] by 400 μm in the central portion of the contact surface with respect to [than at] the end portions of the contact surface in the longitudinal direction” (1st to 4th lines). However, there is no support in the original disclosure for any one of (a) the requirement that the 
Rather, the original disclosure defines the peeling pad 64 as follows:
A semi-cylindrical body formed by dividing a roll (i.e., a cylindrical member) in half along the axial direction. See col. 7, l. 64 to col. 8, l. 1.
A cross-sectional shape that may be almost semi-circular (i.e., the shape defined by the semi-cylindrical body described at col. 7, l. 64 to col. 8, l. 1), circular, elliptical or triangular. See col. 8, ll. 32-38. This portion of the original disclosure does not define what is meant by the qualifier “almost” except with respect to the possible triangular shape, which is explained to still have a curved contact surface even though it is almost triangular.
A contact surface (referred to inaccurately as a “plane” in the original disclosure) over which the fixing belt 614 slides, with the contact surface of the peeling pad 64 being in the form of a curved surface having a radius of curvature of 20 mm or less. See col. 8, ll. 27-32; col. 18, ll. 57-60. The radius of curvature is made as small as possible while maintaining sufficient strength; thus, the curved contact surface corresponds to a circle circumscribing the peeling pad 64 and having a diameter of 5-20 mm, preferably 6-13 mm. See col. 8, l. 63 to col. 9, l. 4.
A contact surface “formed in the shape of overhanging to the side of the fixing belt 614 greater by 400 μm in the central portion than at the end portions in the longitudinal direction” in order to apply a uniform contact pressure to the fixing belt 614. See col. 8, ll. 51-56.
Secured to support frames (not shown) at both end portions (of the peeling pad 64) in the longitudinal direction. See col. 8, ll. 24-26.
As detailed in the previous Office action, the description provided at col. 8, ll. 51-56 of the original disclosure is indefinite. See the explanations on pp. 3 and 13-14 of the final action mailed on October 14, 2020. The phrase “end portions in the longitudinal direction” used at col. 
However, as interpreted by the applicant in the remarks provided on pp. 19-20 of the February 8, 2021 submission, the rewritten paragraph located at col. 8, ll. 51-56 has been amended to redefine the contact surface of the peeling pad 64 as protruding to a greater degree (in the amount of 400 μm) toward the fixing belt 614 at a center portion thereof than at end portions thereof, wherein the center portion thereof is a center portion along the circumferential direction, and wherein the end portions thereof are end portions in the circumferential direction. Thus, in the interpretation of the applicant, the paragraph located at col. 8, ll. 51-56 has been amended to (a) redefine the recited “end portions” as being end portions of the contact surface of the peeling pad 64 in the circumferential direction rather than the unillustrated longitudinal end portions of the peeling pad 64 that are secured to unillustrated support frames, and (b) redefine the recited “central portion” as being a center portion of the contact surface along the circumferential direction rather than a central portion of the peeling pad 64 along the longitudinal direction that extends between its longitudinal end portions. This constitutes new matter because there is no support in the original disclosure for such a redefinition of the recited “end portions” and “central portion”.
In addition, as already noted above, there is no support in the original disclosure for the requirement that the contact surface of the peeling pad 64 “protrudes toward” the fixing belt 614. The expression “protrudes toward” implies that the contact surface is positioned at some distance from the fixing belt. However, the original disclosure makes clear that the contact surface is in contact with the fixing belt. Thus, the newly-recited requirement that the contact surface of the peeling pad 64 “protrudes toward” the fixing belt is inconsistent with the original disclosure. 

The rewritten paragraph located at col. 9, ll. 45-52 has been amended to recite “the pressure belt 620 may include a base layer, a mold releasing layer [covered] covering on one [the] surface of the base layer facing to the fixing roll 610 or both surfaces of the base layer [fixing roll 610]” (1st to 3rd lines). However, this is no support in the original disclosure for the mold releasing layer of the pressure belt 620 covering “both surfaces of the base layer” of the pressure belt 620.

The rewritten paragraph located at col. 9, ll. 53-58 has been amended to recite “the mold releasing layer may be coated with fluororesin…having a thickness of 5 to 20 [mm] μm.” The examiner agrees that the recitation of the unit “mm” in the original disclosure is inconsistent with the remainder of the specification, which uses the unit “μm” in describing the thicknesses of the layers of the pressure belt 620. See col. 9, ll. 51-52, 55-57 and 59-65. However, there is no support in the original disclosure for the mold releasing layer having the specific thickness range of “5 to 20 μm”. Rather, this newly-recited thickness range is contradicted by col. 9, ll. 64-65 of the original disclosure, which discloses the mold releasing layer as having a thickness of 30 μm (which does not fall within the newly-recited range of “5 to 20 μm”).

The claim amendments filed on February 8, 2021 contain new matter relative to the original disclosure because claims 1, 8, 13 and 14 have been amended to recite “a central portion of the contact face protrudes toward the belt member with respect to end portions of the contact face” (claim 1, ll. 13-14; claim 8, ll. 15-16; claim 13, ll. 14-15; claim 14, ll. 21-22). This subject matter constitutes new matter for the reasons given in item 16 above.

Applicant is required to cancel the new matter in the reply to this Office Action.

Reissue Oath/Declaration
The reissue declaration filed on March 15, 2019 is defective because it fails to specifically and accurately identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP 1414-1414.01. 

As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
In the present case, the reissue declaration states that “The original claims too broadly recite the peeling member merely disposed downstream and spaced from the nip portion.” This statement does not satisfy the requirement to specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue, i.e., to specifically identify a word, phrase, or expression in a specific location in the patent specification or in a specific patent claim, and how it renders the original patent wholly or partly inoperative or invalid. Further, this statement is inaccurate because the patent claims do not define the peeling member as “merely disposed downstream and spaced from the nip portion”. For example, independent claim 1 additionally defines the peeling member as “supporting the belt member from inside thereof and bending a traveling direction of the belt member after conducting the belt member in a direction out of contact with the rotary roll and the pressing member”, and independent claims 8 and 13 add that the peeling member “changes a traveling direction of the fixing belt after conducting the fixing belt in a direction out of contact with the fixing roll and the pressure roll by contacting the fixing belt from inside thereof”.
Any error in the original patent claims must be identified by reference to at least one specific claim and the specific claim language wherein lies the error. It is not sufficient to make a general statement regarding the scope of the patent claims. And it is not sufficient to merely state that applicant seeks to broaden or narrow the scope of a patent claim. Further, a statement in the reissue oath/declaration of “…failure to include a claim directed to…” and then reciting all the limitations of a newly added claim would not be considered a sufficient error statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa. 

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1-4, 7, 8, 11 and 13-15 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is explained above.
  
GROUND 2:  Claims 13-15 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period. See 35 U.S.C. 251(d), which states “No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.” 
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent. A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
Independent claim 13 is broader in one respect, though narrower in other respects, because the limitation “a stretching roll that stretches the fixing belt together with the fixing roll” (l. 5) has been changed to the broader limitation “a stretching roll that stretches the fixing belt [together with the fixing roll]”. The examiner suggests that claim 13 be amended by changing “[together with the fixing roll]” (l. 5) to read “[together] in cooperation with the fixing roll”.

Independent claim 14 is broader in at least one respect, though narrower in other respects, because the limitation “a peeling member that…changes a traveling direction of the fixing belt after conducting the fixing belt in a direction out of contact with the fixing roll and the pressure roll” (ll. 15-16) has been changed to the broader limitation “a peeling member that…changes a traveling direction of the fixing belt after conducting the fixing belt in a direction out of contact with the fixing roll [and the pressure roll]”. Since the original claim language is indefinite (see the explanation on pp. 7-8 of the Office action mailed on June 24, 2020), the examiner suggests that claim 14 be amended by changing “[and the pressure roll]” (l. 16) to “and the pressure [roll] belt”.
Dependent claim 15, which depends from claim 14, is broader in at least one respect for the same reasons given above with respect to claim 14.

GROUND 3:  Claims 13-15 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application made and sworn to by the assignee. Pursuant to 35 U.S.C. 251(c), the application for reissue may be made and sworn to by the assignee of the entire interest only if the application does not seek to enlarge the scope of the claims of the original patent or, for reissue applications filed on or after September 16, 2012, the application for the original patent was filed by the assignee of the entire interest under 37 CFR 1.46. 
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.  
See GROUND 2 for an explanation as to why claims 13-15 are broader in one respect though narrower in other respects.

GROUND 4:  Claims 1-4, 7, 8, 11 and 13-15 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  
The added material which is not supported by the prior patent is explained in items 16 and 19 above. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 5:  Claims 1-4, 7, 8, 11 and 13-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 1-4, 7, 8, 11 and 13-15 recite new matter. The added material which is not supported by the prior patent is explained in items 16 and 19 above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 6:  Claims 1-4, 7, 8, 11 and 13-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 8, 13 and 14 have been amended to recite “a central portion of the contact face protrudes toward the belt member with respect to end portions of the contact face” (claim 1, ll. 
Claim 8 requires both a “pressure roll” (l. 6) and a “pressure belt” (l. 7). Therefore, claim 8 is directed to the embodiments of Figs. 1-5 (which have both a pressure roll and a pressure belt), but not to the embodiment of Fig. 6 (which lacks a pressure belt). However, claim 8 recites “a peeling member that changes a traveling direction of the fixing belt after conducting the fixing belt in a direction out of contact with the fixing roll and the pressure roll by contacting the fixing belt from inside thereof” (ll. 9-11; emphasis added). This subject matter is indefinite because, in the embodiments of Figs. 1-5, the fixing belt 614 is not in “contact with” the pressure roll 622. Rather, the pressure belt 620 is disposed between the fixing belt 614 and the pressure roll 622 such that the fixing belt 614 is in “contract with” the pressure belt 620 (not the pressure roll 622). Thus, in the embodiments to which claim 8 is directed, the peeling member conducts the fixing belt 620 out of “contact with” the pressure belt 620, but does not conduct the fixing belt 620 out of “contact with” the pressure roll 622. The examiner suggests that claim 8 be amended by changing “pressure roll” (l. 10) to “pressure [roll] belt”.
In claim 8, the term “the belt member” (l. 13) lacks proper antecedent basis. The examiner suggests that “belt member” (l. 13 and l. 15) be changed to “fixing belt”.
In claim 13, the term “the belt member” (l. 12) lacks proper antecedent basis. The examiner suggests that “belt member” (l. 12 and l. 14) be changed to “fixing belt”.
In claim 14, the term “the belt member” (l. 19) lacks proper antecedent basis. The examiner suggests that “belt member” (l. 19 and l. 21) be changed to “fixing belt”.
Claims 2-4 and 7 are included in this rejection because they depend from claim 1, claim 11 is included because it depends from claim 8, and claim 15 is included because it depends from claim 14.

Claim Construction
At least one claim term/limitation is construed by the examiner as follows to aid in comparing the teachings of the prior art to the claimed invention. Terms/limitations for which an express construction is not provided will be given their ordinary and customary meaning consistent with the specification. 

Independent claim 1 requires “a pressing member” (l. 4). The singular term “member” is generally defined as a single element or piece of a larger structure. Thus, a person of ordinary skill in the art (POSITA) would consider the ordinary and customary meaning of the claim term “pressing member” to be a single element of a larger structure, which single element functions to press against another part of the larger structure.

However, the specification states that “a pressing member” can be defined by:
A pressure belt module 62. See col. 6, ll. 60-62; Figs. 2, 3 and 5. The pressure belt module 62 is part of a larger structure (i.e., the fixing unit 60); however, the pressure belt module 62 is not a singular element. Rather, it includes a pressure belt 620, a lead roll 621, a pressure roll 622, a stretching roll 623, and a pressure pad 63. See col. 9, ll. 6-11.
A pressure roll 65. See col. 17, l. 64 – col. 18, l. 9; Fig. 6. The pressure roll 65 is a single element of a larger structure (i.e., the fixing unit 80).

In allowing for the term “pressing member” to encompass both a single element as well as a module of plural elements, the applicant has acted as their own lexicographer by defining this claim term in a manner that differs from the ordinary and customary meaning as understood by POSITA.

Accordingly, the claimed “pressing member” is not limited to a single element of a larger structure. Rather, it encompasses both (a) a single element of a larger structure, and (b) a module of plural elements, which module is part of a larger structure.

Independent claims 1, 8, 13 and 14 each require “a peeling member” (claim 1, l. 6; claim 8, l. 9; claim 13, l. 8; claim 14, l. 15). The singular term “member” is generally defined as a single element or piece of a larger structure. Thus, POSITA would consider the ordinary and customary meaning of the claim term “peeling member” to be a single element of a larger structure, which single element functions to peel another component.

The specification states that “a peeling member” can be defined by:
A peeling pad 64. See col. 6, ll. 63-67; Figs. 2, 3 and 6. The peeling pad 64 is a single element of a larger structure (i.e., the fixing belt module 61 and/or the fixing unit 60, 80).
A peeling roll 74. See col. 15, ll. 55-59; Fig. 5. The peeling roll 74 is a single element of a larger structure (i.e., the fixing belt module 61 and/or the fixing unit 70).

In using the term “peeling member” to refer to a single element of a larger structure, the applicant has defined this claim term in a manner that conforms to the ordinary and customary meaning as understood by POSITA. Thus, the applicant has not acted as their own lexicographer by defining this claim term in a manner that differs from the ordinary and customary meaning as understood by POSITA. 

Accordingly, the claimed “peeling member” is a single element of a larger structure, which single element functions to peel another component.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document:
“Koeleman et al.”
US Patent No. 4,095,886

“Uehara et al.”
US Patent No. 7,155,155 B2

“Kurotaka et al.”
JP Publication No. 2003-195666 A (with English translation)

“Baba et al.”
JP Publication No. 2004-93582 A (with English translation)

“Yura et al.”
US Publication No. 2003/0103788 A1

“Berkes et al.”
US Publication No. 2004/0028433 A1

“Noya et al.”
US Publication No. 2003/0180074 A1

“Ebara et al.”
JP Publication No. 2003-122179 A (with English translation)



Pre-AIA  – First to Invent
The present reissue application contains claims to a claimed invention having an effective filing date prior to March 16, 2013. Accordingly, this application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

GROUND 7:  Claims 1-4, 7, 8 and 13-15, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Koeleman et al. in view of Uehara et al.
With respect to claims 1, 7, 8 and 13-15, Koeleman et al. discloses a fixing unit comprising: 
A fixing belt module that has a fixing belt 11 stretched around a drive roller 14, a fixing roller 15, and a guide roller 16, with the fixing belt 11 of the belt module transporting a recording medium in the form of a sheet of paper A. See Figs. 1-2; col. 3, ll. 44-46; col. 4, ll. 16-29. The fixing roller 15 and the guide roller 16 can have internal heaters. See col. 4, ll. 1-4.
A pressing member in the form of a pressure belt module that has a pressure belt 23 stretched around a pressure roller 22 and a stretching roller 27, with the pressure roller 22 and the pressure belt 23 disposed to press the fixing roller 15 
A peeling member 24 in the form of a stationary rod or bar disposed downstream and spaced from the nip portion in a transporting direction of the sheet of paper (recording medium) A, with the peeling member 24 supporting/contacting the fixing belt 11 from inside thereof and bending/changing a traveling direction of the fixing belt 11 after conducting the fixing belt 11 in a direction out of contact with the fixing roller 15 and the pressure belt 23, such that the sheet of paper (recording medium) A is peeled from the fixing belt 11 as the fixing belt 11 passes over and has its traveling direction bent/changed by the peeling member 24. See Figs. 1-2; col. 4, ll. 30-56; col. 5, ll. 14-21.
With respect to claim 1, the fixing roller 15 rotates, i.e., it is a “rotary” roller as broadly claimed.
With respect to claims 1, 8, 13 and 14, the guide roller 16 is positioned (see Fig. 1) such that it cooperates with the drive roller 14 and the fixing roller 15 to maintain a certain tautness in the fixing belt 11, i.e., the guide roller 16 is a “stretching” roller that “stretches” the fixing belt 11 as broadly claimed.
With respect to claims 1-3, 8, 13 and 14, the peeling member 24 has a contact face in contact with the fixing belt 11 such that the fixing belt 11 is moved while sliding on this contact face, which contact face has a curved surface with a radius of curvature of 5 mm. See Fig. 2; col. 4, ll. 30-49. Alternatively, the radius of curvature can be 3 mm or 7 mm. See col. 4, ll. 50-56. The disclosed curvature of 3 mm, 5 mm or 7 mm falls within the claimed range of 20 mm or less.
With respect to claim 4, Fig. 2 of Koeleman et al. illustrates that the peeling member 24 is disposed at such a position that an angle between the fixing belt 11 after passing through the nip portion and before entering the peeling member 24 and the fixing belt 11 after passing over the peeling member 24 is greater than 90°. This illustrated angle falls within the claimed range of 90° or more.
With respect to claim 13, the pressure roller 22 is disposed to press the fixing roller 15 and the fixing belt 11 thereby forming a nip portion between the fixing belt 11 and the pressure 
With respect to claim 14, Koeleman et al. also discloses that the fixing unit is part of an image forming apparatus that additionally includes (a) a toner image forming unit 2-7 that forms a toner image on a photoconductive transfer belt 1, and (b) a transfer unit including the transfer belt 1, a transfer roller 10 and the fixing belt 11 that transfer the toner image formed by the toner image forming unit 2-7 onto the sheet of paper A. See Figs. 1-2; col. 3, ll. 9-34 and 44-46; col. 4, ll. 11-29. While Fig. 1 illustrates an embodiment in which the toner image is transferred from the fixing belt 11 to the sheet of paper A while simultaneously fixing the toner image on the sheet, Koeleman et al. further discloses that the sheet of paper A can bear the unfixed toner image prior to its passage through the nip portion (or pressure zone) of the fixing unit. See col. 5, ll. 29-37. Thus, in this alternative arrangement, the toner image can be transferred to the sheet of paper A (by the transfer unit) before the sheet passes through the nip portion of the fixing unit where the toner image is fixed on the sheet.
	With respect to claims 1, 8, 13 and 14, Koeleman et al. fails to teach that a central portion of the contact face of the peeling member 24 protrudes toward the fixing belt 11 (i.e., protrudes outward) to a greater degree than end portions of the contact face.
Uehara et al. teaches a fixing unit comprising: 
A fixing belt module 61 that has a fixing belt 614 stretched around a fixing roller 610 and a stretching roller 615 such that the stretching roller 615 stretches the fixing belt 614. See Figs. 2 and 5; col. 8, ll. 23-30 and 57-60; col. 9, ll. 11-13 and 18-20. 
A pressing member in the form of a pressure belt module that has a pressure belt 620 stretched around a pressure roller 622 and a stretching roller 623, with the pressure roller 622 and the pressure belt 620 disposed to press the fixing roller 610 and the fixing belt 614. See Figs. 2 and 5; col. 9, l. 42 to col. 10, l. 4.
A peeling member in the form of a peeling roller 64 that supports the fixing belt 614 from inside thereof and changes its traveling direction, with the peeling roller 64 having an outer diameter of 5-20 mm. See Figs. 2, 3 and 5; col. 8, ll. 23-30; col. 9, ll. 27-41; col. 14, ll. 46-58; col. 15, ll. 42-52. 

From the teachings of Uehara et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Koeleman et al. by providing the peeling member 24 of Koeleman et al. with a crowned shape, i.e., with a central portion of a contact face that protrudes outward to a greater degree than end portions thereof, in order to apply a uniform pressure to the fixing belt 11 of Koeleman et al.

GROUND 8:  Claims 1-4, 7, 8 and 13-15, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Koeleman et al. in view of Uehara et al. (GROUND 7) and further in view of Kurotaka et al.
With respect to claims 1, 8, 13 and 14, in an alternative interpretation to that of GROUND 7, Koeleman et al. is considered to fail to teach that the guide roller 16 is a “stretching” roller that “stretches” the fixing belt 11. However, Uehara et al. and Kurotaka et al. establish that the use of such a stretching roller was well-known in the art at the time the invention was made.
See the detailed discussion of Uehara et al. in GROUND 7, which explains that Uehara et al. teaches the stretching roller 615 that stretches the fixing belt 614. 
Similarly, Kurotaka et al. teaches a fixing belt module that has a fixing belt 13 stretched around a fixing roller 11 and a stretching roller 12, with the stretching roller 12 provided with a tensioner 12a such that the stretching roller 12 stretches the fixing belt 13. See Figs. 4 and 8; ¶¶ 1. Kurotaka et al. further teaches a peeling member in the form of a peeling roller 15a having an outer diameter of 10-20 mm. See Figs. 4 and 8; ¶¶ 0018-0022.
From these teachings of Uehara et al. and Kurotaka et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Koeleman et al. by providing the fixing belt module with a stretching roller that stretches the fixing belt. POSITA would understand the need to keep adequate tension on the fixing belt in order to (a) insure good contact between the fixing belt and the pressure belt within the nip portion for proper fixing of the toner image without distortion of the fixed image or deterioration of the image quality, and (b) maintain the fixing belt in contact with the curved surface of the peeling member for reliable peeling of the sheet of paper from the fixing belt.
With respect to claim 13, Koeleman et al. discloses a pressure belt module having a pressure belt 23 stretched around a pressure roller 22 and a stretching roller 27. If claim 13 is considered to require only the use of a pressure roller (i.e., to exclude the use of a pressure belt), then such an arrangement is taught by Kurotaka et al. Specifically, Kurotaka et al. teaches the use of a pressure roller 14 that engages the fixing belt 13 such that the nip portion N is formed between the pressure roller 14 and the fixing belt 13. See Figs. 4 and 8; ¶¶ 0018-0019. From these teachings of Kurotaka et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Koeleman et al. by using a pressure roller in place of the pressure belt module because this simplifies the overall structure of the device, saves space, and reduces cost.
With respect to claim 14, Uehara et al. teaches an image forming apparatus having a toner image forming unit, and a transfer unit, as required by these claims. See Fig. 1; col. 4, l. 54 – col. 6, l. 24; col. 6, l. 57 – col. 8, l. 8. Similarly, Kurotaka et al. teaches an image forming apparatus having a toner image forming unit, and a transfer unit. See Fig. 18; ¶¶ 0031-0034. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Koeleman et al. by replacing the image forming apparatus with the kind of image forming apparatus taught by Uehara et al. or Kurotaka et al. in order to equip the device to produce high quality color images. Further, the substitution of one well-known apparatus for another well-known alternative is recognized to be within the level of ordinary skill in the art.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show every feature of the invention specified in the claims. Specifically, the drawings fail to show the following subject matter:
“a central portion of the contact face protrudes toward the belt member with respect to end portions of the contact face” (claim 1, ll. 13-14; claim 8, ll. 15-16; claim 13, ll. 14-15; claim 14, ll. 21-22). 
As explained in item 16 above, the original disclosure describes the peeling pad 64 as having a contact surface “formed in the shape of overhanging to the side of the fixing belt 614 greater by 400 μm in the central portion than at the end portions in the longitudinal direction” in order to apply a uniform contact pressure to the fixing belt 614. See col. 8, ll. 51-56. This is the only original disclosure that corresponds to the above-recited limitation that has been added to claims 1, 8, 13 and 14. However, this subject matter is not illustrated in the drawings.
These features must be shown or canceled from the claims. No new matter should be entered.

The drawings are objected to because:
In Fig. 3, reference number “611” should read “612”, and reference number “612” should read “611”. See Fig. 2; col. 7, ll. 4-8.

The objections to the drawings will not be held in abeyance. All amendments must comply with 37 CFR 1.173(b)(3).

Pertinent Prior Art
The following prior art is considered pertinent to applicant’s disclosure.

Baba et al. discloses a fixing unit 11 comprising: 
A fixing belt module that has a fixing belt 8 stretched around a fixing roller 6, and a stretching roller 7, with the stretching roller 7 stretching the fixing belt 8 and having an internal heater 16, and with the fixing belt 8 transporting a 2. 
A pressing member in the form of a pressure roller 10 disposed to press the fixing roller 6 and the fixing belt 8 thereby forming a nip portion between the fixing belt 8 and the pressure roller 10. See Figs. 2, 4 and 6; ¶¶ 0022-0023 and 0026-0027.
A peeling member 32 in the form of a tensioning roller (Figs. 4-5) or a rotationally driven roller (Fig. 6) disposed downstream and spaced from the nip portion in a transporting direction of the sheet of paper, with the peeling member 32 supporting/contacting the fixing belt 8 from inside thereof and bending/ changing a traveling direction of the fixing belt 8 after conducting the fixing belt 8 in a direction out of contact with the fixing roller 6 and the pressure roller 10, such that the sheet of paper is peeled from the fixing belt 8 as the fixing belt 8 passes over and has its traveling direction bent/changed by the peeling member 32. See Figs. 4-6; ¶¶ 0033 and 0035-0037 with ¶ 0027.

Yura et al. teaches a fixing unit 14 including: a fixing belt module that has a fixing belt 15 stretched around a fixing roller 18, a stretching roller 16, and a stationary member 19, with the stationary member 19 changing the traveling direction of the fixing belt 15; and a pressure roller 17 that engages the fixing belt 15 such that a nip portion is formed between the pressure roller 17 and the fixing belt 15, with the nip portion extended by the stationary member 19. See Figs. 4 and 5; ¶¶ 0040-0046 and 0048-0053. Yura et al. further teaches a low friction layer 22 on a contact face of the stationary member 19 that engages the fixing belt 15 in order to minimize the load applied to the fixing belt 15 by its engagement with the peeling member 19 so that movement of the belt 15 is not impaired. See Fig. 5; ¶¶ 0047, 0051, 0053 and 0055 with ¶¶ 0024-0025 and 0028.
While the stationary member 19 of Yura et al. does not function as a peeling member, POSITA would appreciate that Yura et al.’s teaching of the low friction layer 22 for minimizing the load applied to the fixing belt 15 by its engagement with the peeling member 19 would be beneficial if applied to a peeling member 3 so that movement of a fixing belt is not impaired by 

As shown in Figs. 1 and 8, Berkes et al. teaches a fixing unit 10 including: a fixing belt module having a fixing belt 12 stretched around a fixing roller 16, a nip-extending roller 14, and a stretching roller 18, with an additional stretching roller 40 engaging an outer surface of the fixing belt 12; and a pressure roller 30 pressing the fixing roller 16 and the fixing belt 12 to form a nip portion between the pressure roller 30 and the fixing belt 12. The nip-extending roller 14 changes a traveling direction of the fixing belt 12 such that an angle between the fixing belt 12 after passing through the nip portion and before entering the nip-extending roller 14 and the fixing belt 12 after passing over the roller 14 is less than 90°.

As shown in Fig. 5, Noya et al. teaches a fixing unit 101 including: a fixing belt module having a fixing belt 47 stretched around a fixing roller 40, a peeling roller 44, and a stretching roller 45; and a pressure roller 42 pressing the fixing roller 40 and the fixing belt 47 to form a nip portion between the pressure roller 42 and the fixing belt 47. The peeling roller 44 causes a sheet of paper to be peeled from the fixing belt 47 by changing a traveling direction of the fixing belt 47 such that an angle between the fixing belt 47 after passing through the nip portion and before entering the peeling roller 44 and the fixing belt 47 after passing over the peeling roller 44 is greater than 90°.

As shown in Figs. 1-3 and 8-10, Ebara et al. teaches a fixing unit 8 including: a fixing belt module having a fixing belt 23 stretched around a fixing roller 22, a nip-adjusting roller 26, and a stretching roller 21, with an additional stretching roller 28 engaging an outer surface of the fixing belt 23; and a pressure roller 25 pressing the fixing roller 22 and the fixing belt 23 to form a nip portion between the pressure roller 25 and the fixing belt 23. The nip-adjusting roller 26 changes a traveling direction of the fixing belt 23 such that an angle between the fixing belt 23 after passing through the nip portion and before entering the nip-adjusting roller 26 and the fixing belt 26 after passing over the roller 26 is greater than 90°.

Response to Arguments
The applicant’s arguments filed on February 8, 2021 have been fully considered.

Applicant argues that the amendments have been placed into compliance with 37 CFR 1.173(a)-(g). The examiner disagrees for the reasons given above.

Applicant argues that the new matter introduced by previous amendments has been replaced with subject matter that does not constitute new matter. The examiner disagrees for the reasons detailed in items 15-19 above. 

Applicant argues that a new reissue oath/declaration has been submitted to overcome the objections to the declaration and the corresponding rejection under 35 USC 251. However, as noted above, the February 8, 2021 submission did not include a new declaration.

Applicant argues that the claims have been amended to overcome the rejections under 35 U.S.C. 251 for improper broadening. However, applicant’s arguments only address claim 8 specifically. Claims 13-15 have not been amended to overcome the rejections for the reasons given in GROUNDS 2 and 3 above.

Applicant argues that the claims have been amended to overcome the rejection under 35 USC 112(b). However, applicant’s amendments necessitated new grounds of rejection. See GROUND 6 above.

Applicant argues that the specification has been amended to overcome the outstanding objections. The examiner disagrees for the reasons given in item 10 above.

Applicant argues that the drawings have been amended to overcome the outstanding objections. However, as explained above, the proposed replacement drawing sheet is not acceptable for entry. Further, the proposed drawing amendment does not overcome the objection in item 47 above.

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail3 to:	Commissioner for Patents

P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/GAS/ and /rds/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All citations are to the English translation.
        2 All citations are to the English translation.
        3 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.